In re Washington, Arthur; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “I”, No. 245-988.
*1157Granted. Relator’s sentence under R.S. 15:529.1 is vacated, State v. Bruins, 407 So.2d 685 (La.1981), and this ease is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); and State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991).
WATSON, J., not on panel.